 

 
 
 

 
Partners for Growth
 
Loan and Security Agreement
 
Borrower:
Composite Technology Corporation
Address:
2026 McGaw Avenue, Irvine, CA 92614
   
Borrower:
CTC Cable Corporation
Address:
2026 McGaw Avenue, Irvine, CA 92614
   
Borrower:
CTC Renewables Corporation
Address:
2026 McGaw Avenue, Irvine, CA 92614
   
Date:
April 12, 2010



THIS LOAN AND SECURITY AGREEMENT (“Agreement”) is entered into on the above date
between PARTNERS FOR GROWTH II, L.P. (“PFG”), whose address is 180 Pacific
Avenue, San Francisco, CA 94111 and the borrower(s) named above (jointly and
severally, the “Borrower”), whose chief executive office is located at the above
address (“Borrower’s Address”). The Schedule to this Agreement (the “Schedule”)
being signed by the parties concurrently, is an integral part of this
Agreement.  (Definitions of certain terms used in this Agreement are set forth
in Section 7 below.)
 
1.     LOANS.
 
1.1  Loans. PFG will make a loan to Borrower (the “Loan”) in the amount shown on
the Schedule, provided no Default or Event of Default has occurred and is
continuing.
 
1.2   Interest.  All Loans and all other monetary Obligations shall bear
interest at the rates shown on the Schedule, except where expressly set forth to
the contrary in this Agreement.  Interest shall be payable monthly, on the first
day of each month for interest accrued during the prior month.
 
1.3  Fees.  Borrower shall pay PFG the fees shown on the Schedule, which are in
addition to all interest and other sums payable to PFG and are not refundable.
 
1.4  Loan Requests.  To obtain a Loan, Borrower shall make a request to PFG by
facsimile or telephone.  Loan requests may also be made by Borrower by email,
but the same shall not be deemed made until PFG acknowledges receipt of the same
by email or otherwise in writing. Loan requests received after 12:00 Noon
Pacific time will not be considered to have been received by PFG until the next
Business Day.  PFG may rely on any telephone request for a Loan given by a
person whom PFG believes in good faith is an authorized representative of
Borrower, and Borrower will indemnify PFG for any loss PFG suffers as a result
of that reliance.
 
1.5  Late Fee.  If any payment of accrued interest for any month is not made
within three (3) Business Days after the date a bill therefor is sent by PFG to
Borrower, or if any payment of principal or any other payment is not made within
three Business Days after the date due, Borrower shall pay PFG a late payment
fee equal to 5% of the amount of such late payment in the first such instance of
late payment and 10% of the amount of each future late payment occurring
thereafter.  The provisions of this paragraph shall not be construed as PFG’s
consent to Borrower’s failure to pay any amounts when due, and PFG’s acceptance
of any such late payments shall not restrict PFG’s exercise of any remedies
arising out of any such failure.
 
1.6  Borrower Requests under Agreement; Agented Loan Arrangement.  Each Borrower
hereby designates Composite Technology Corporation as the agent (the “Agent”) of
that Borrower to discharge the duties and responsibilities of the Agent as
provided in this Section 1.6.  Except as otherwise permitted by PFG, loans,
requests for PFG consent and other actions hereunder shall be made solely by the
Agent as agent for each Borrower. Each Borrower shall be directly indebted to
PFG for each Loan distributed to any Borrower by the Agent, together with all
accrued interest thereon, as if that amount had been advanced directly by PFG to
a Borrower (whether or not the subject Loan was based upon the assets of the
Borrower which actually received such distribution), in addition to which each
Borrower shall be liable to PFG for all Obligations under this Agreement,
whether or not the proceeds of the Loan are distributed to any particular
Borrower. PFG shall have no responsibility to inquire as to the distribution of
Loans made by PFG through the Agent as described herein and PFG may rely on any
telephone request for a Loan given by a person whom PFG believes in good faith
is an authorized representative of Agent, and each Borrower will indemnify PFG
for any loss PFG suffers as a result of that reliance.
 
 
-1-

--------------------------------------------------------------------------------

 


 
Partners for Growth
Loan and Security Agreement       

 
2.  SECURITY INTEREST.
 
2.1  Grant of Security Interest.  To secure the payment and performance of all
of the Obligations when due, Borrower hereby grants to PFG a continuing security
interest in, and pledges to PFG, all of the following (collectively, the
“Collateral”):  all right, title and interest of Borrower in and to all of the
following, whether now owned or hereafter arising or acquired and wherever
located: all Accounts; all Inventory; all Equipment; all Deposit Accounts; all
General Intangibles (including without limitation all Intellectual Property);
all Investment Property; all Other Property; and any and all claims, rights and
interests in any of the above, and all guaranties and security for any of the
above, and all substitutions and replacements for, additions, accessions,
attachments, accessories, and improvements to, and proceeds  (including proceeds
of any insurance policies, proceeds of proceeds and claims against third
parties) of, any and all of the above, and all Borrower’s books relating to any
and all of the above.
 
3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.
 
In order to induce PFG to enter into this Agreement and to make Loans, Borrower
represents and warrants to PFG as follows, and Borrower covenants that the
following representations will continue to be true, and that Borrower will at
all times comply with all of the following covenants, throughout the term of
this Agreement and thereafter until all Obligations have been paid and performed
in full:
 
3.1  Corporate Existence and Authority.  Borrower is and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.  Borrower is and will continue to be
qualified and licensed to do business in all jurisdictions in which any failure
to do so would result in a Material Adverse Change.  The execution, delivery and
performance by Borrower of this Agreement, and all other documents contemplated
hereby (i) have been duly and validly authorized, (ii) are enforceable against
Borrower in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors' rights generally), and (iii) do not
violate Borrower’s articles or certificate of incorporation, as appropriate, or
Borrower’s by-laws, or any law or any  material agreement or instrument of
Borrower or relating to its property, and (iv) do not constitute grounds for
acceleration of any material indebtedness or obligation under any agreement or
instrument of Borrower or relating to its property.
 
3.2  Name; Trade Names and Styles.  As of the date hereof, the name of Borrower
set forth in the heading to this Agreement is its correct name, as set forth in
its Articles or Certificate of Incorporation, as appropriate.  Listed in the
Representations are all prior names of Borrower and all of Borrower’s present
and prior trade names as of the date hereof.  Borrower shall give PFG 15 days'
prior written notice before changing its name or doing business under any other
name.  Borrower has complied, and will in the future comply, in all material
respects, with all laws relating to the conduct of business under a fictitious
business name, if applicable to Borrower.
 
3.3  Place of Business; Location of Collateral.  As of the date hereof, the
address set forth in the heading to this Agreement is Borrower's chief executive
office.  In addition, as of the date hereof, Borrower has places of business and
Collateral is located only at the locations set forth in the
Representations.  Borrower will give PFG at least 15 days prior written notice
before opening any additional place of business, changing its chief executive
office, or moving any of the Collateral, other than Inventory in the ordinary
course of business, to a location other than Borrower’s Address or one of the
locations set forth in the Representations or one of the locations permitted in
Section 3.4(d), except that Borrower may maintain sales offices in the ordinary
course of business at which not more than a total of $25,000 fair market value
of Equipment is located.
 
3.4  Title to Collateral; Perfection; Permitted Liens.  
 
(a) Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to
Borrower.  The Collateral now is and will remain free and clear of any and all
liens, charges, security interests, encumbrances and adverse claims, except for
Permitted Liens.  PFG now has, and will continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and Borrower will at all times defend PFG and the
Collateral against all claims of others.
 
 
-2-

--------------------------------------------------------------------------------

 


 
Partners for Growth
Loan and Security Agreement       

 
(b) Borrower has set forth in the Representations all of Borrower’s Deposit
Accounts, and Borrower will give PFG five Business Days advance written notice
before establishing any new Deposit Accounts and will cause the institution
where any such new Deposit Account is maintained to execute and deliver to PFG a
control agreement in form sufficient to perfect PFG’s security interest in the
Deposit Account and otherwise satisfactory to PFG in its good faith business
judgment.
 
(c) In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting, and in which the
potential recovery exceeds $100,000, Borrower shall promptly notify PFG thereof
in writing and provide PFG with such information regarding the same as PFG shall
request (unless providing such information would waive the Borrower’s
attorney-client privilege).  Such notification to PFG shall constitute a grant
of a security interest in the commercial tort claim and all proceeds thereof to
PFG, and Borrower shall execute and deliver all such documents and take all such
actions as PFG shall request in connection therewith.
 
(d) No Non-trivial part of the Collateral now is or will be affixed to any real
property in such a manner, or with such intent, as to become a fixture, except
for power generation equipment affixed to Borrower's premises on the date hereof
and any replacement thereof.  Borrower is not and will not become a lessee under
any real property lease pursuant to which the lessor may obtain any rights in
any Non-trivial part of the Collateral (which, solely for the purposes of this
covenant, shall be deemed to be Collateral with a value in excess of $250,000)
and no such lease now prohibits, restrains, impairs or will prohibit, restrain
or impair Borrower's right to remove any Collateral (unless expressly permitted
by any landlord consent addressed to PFG) from the leased premises.  Whenever
any Collateral is located upon premises in which any third party has an
interest, Borrower shall, whenever requested by PFG, use commercially reasonable
efforts to cause such third party to execute and deliver to PFG, in form
acceptable to PFG, such waivers and subordinations as PFG shall specify in its
good faith business judgment; provided however, that Inventory may be held at
various premises during transportation to customers without PFGs prior written
consent, to the extent it is in the ordinary course of business. Borrower will
keep in full force and effect, and will comply with all material terms of, any
lease of real property where any of the Collateral now or in the future may be
located.
 
3.5  Maintenance of Collateral. Borrower will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose.  Borrower will immediately advise PFG
in writing of any material loss or damage to the Collateral.
 
3.6  Books and Records.  Borrower has maintained and will maintain at Borrower's
Address complete and accurate books and records, comprising an accounting system
in accordance with GAAP.
 
3.7  Financial Condition, Statements and Reports.  All financial statements now
or in the future delivered to PFG have been, and will be, prepared in conformity
with GAAP and now and in the future will fairly present the results of
operations and financial condition of Borrower in all material respects, in
accordance with GAAP, at the times and for the periods therein stated.  Between
the last date covered by any such statement provided to PFG and the date hereof,
there has been no Material Adverse Change.
 
3.8  Tax Returns and Payments; Pension Contributions.  Borrower has timely
filed, and will timely file, all required tax returns and reports, and Borrower
has timely paid, except as set forth in Schedule 3.8, and will timely pay, all
foreign, federal, state and local taxes, assessments, deposits and contributions
now or in the future owed by Borrower.  Borrower may, however, defer payment of
any of the foregoing which are contested by Borrower in good faith, provided
that Borrower (i) contests the same by appropriate proceedings promptly and
diligently instituted and conducted, (ii) notifies PFG in writing of the
commencement of, and any material development in, the proceedings, and (iii)
posts bonds or takes any other steps required to keep the same from becoming a
lien upon any of the Collateral.  Borrower is unaware of any claims or
adjustments proposed for any of Borrower's prior tax years which could result in
additional taxes becoming due and payable by Borrower.  Borrower has paid, and
shall continue to pay all amounts necessary to fund all present and future
pension, profit sharing and deferred compensation plans in accordance with their
terms, and Borrower has not and will not withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any such plan which could reasonably be expected to result in
any Non-trivial liability of Borrower, including any Non-trivial liability to
the Pension Benefit Guaranty Corporation or its successors or any other
governmental agency.
 
3.9  Compliance with Law.  Borrower has, to the best of its knowledge, complied,
and will comply, in all material respects, with all provisions of all foreign,
federal, state and local laws and regulations applicable to Borrower, including,
but not limited to, those relating to Borrower's ownership of real or personal
property, the conduct and licensing of Borrower's business, and all
environmental matters, except where such failure to comply would have an
Immaterial effect on Borrower's operations, condition (financial or otherwise)
or the Collateral.
 
 
-3-

--------------------------------------------------------------------------------

 


 
Partners for Growth
Loan and Security Agreement       

 
3.10  Litigation.  There is no claim, suit, litigation, proceeding or
investigation pending or (to best of Borrower’s knowledge) threatened against or
affecting Borrower in any court or before any governmental agency (or any basis
therefor known to Borrower) which could reasonably be expected to result, either
separately or in the aggregate, in any Material Adverse Change.  Borrower will
promptly inform PFG in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted against Borrower involving
any single claim of $100,000 or more, or involving $250,000 or more in the
aggregate.
 
3.11  Use of Proceeds.  All proceeds of all Loans shall be used solely for
lawful business purposes.  Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”
 
3.12  No Default.  At the date hereof, no Default or Event of Default has
occurred, and no Default or Event of Default will have occurred after giving
effect to any Loans being made concurrently herewith.
 
3.13 Protection and Registration of Intellectual Property Rights.  Borrower owns
or otherwise hold the right to use all intellectual property rights, including,
without limitation, all patents, copyrights, trademarks, Domain Rights (as
defined below), trade secrets and computer software,  necessary for the conduct
of its business as currently conducted.  Borrower shall: (a) protect, defend and
maintain the validity and enforceability of its intellectual property, other
than intellectual property that is not material to Borrower’s business and that
Borrower has determined not to maintain or to abandon; (b) promptly advise PFG
in writing of material infringements of its intellectual property of which it
has Knowledge; and (c) not allow any intellectual property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without PFG’s written consent.  If, before the Obligations have been paid and/or
performed in full, Borrower shall (i) adopt, use, acquire or apply for
registration of any trademark, service mark or trade name, (ii) apply for
registration of any patent or obtain any patent or patent application; (iii)
create or acquire any published or material unpublished works of authorship
material to the business that is or is to be registered with the U.S. Copyright
Office or any non-U.S. equivalent; or (iv) register or acquire any domain name
or domain name rights, then the provisions of Section 2.1 shall automatically
apply thereto, and Borrower shall use all commercially reasonable efforts to
give PFG advance written notice thereof and in any event shall thereafter give
PFG prompt written notice thereof (which for purposes hereof shall be deemed to
be not more than five (5) Business Days). Borrower shall further provide PFG
with all information and details relating to the foregoing and take such further
actions as PFG may reasonably request from time to time to enable PFG to perfect
or continue the perfection of PFG's interest in such Collateral.
 
3.14  Domain Rights and Related Matters.  Borrower (a) is the sole record, legal
and beneficial owner of all domain names and domain name rights used in
connection with its business and that of its Subsidiaries, free and clear of any
rights or claims of any third party; (b) the information provided in the
Representations with respect to domain names and ownership thereof, domain
registry, domain servers, location and administrative contact information, web
hosting and related services and facilities (collectively, “Domain Rights”) is
true, accurate and complete and Borrower shall promptly notify PFG of any
changes to such information; (c) shall maintain all Domain Rights in full force
and effect so long as any Obligations remain outstanding; (d) shall, upon
request of PFG, notify such third parties (including domain registrars, hosting
companies and internet service providers) of PFG’s security interest in
Borrower’s Domain Rights; and (e) promptly advise PFG in writing of any disputes
or infringements of its Domain Rights.
 
4.  ADDITIONAL DUTIES OF BORROWER.
 
Borrower will at all times comply with all of the following covenants throughout
the term of this Agreement:
 
4.1  Financial and Other Covenants.  Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.
 
4.2.  Remittance of Proceeds. All proceeds arising from the disposition of any
Collateral shall be delivered, in kind, by Borrower to PFG in the original form
in which received by Borrower not later than the following Business Day after
receipt by Borrower, to be applied to the Obligations in such order as PFG shall
determine; provided that, if no Default or Event of Default has occurred and is
continuing, Borrower shall not be obligated to remit to PFG (i) the proceeds of
Accounts and sale of Inventory arising in the ordinary course of business, or
(ii) the proceeds of the sale of worn out or obsolete Equipment disposed of by
Borrower in good faith in an arm’s length transaction for an aggregate purchase
price of $50,000 or less (for all such transactions in any fiscal year), or
(iii) the proceeds of the DeWind Asset Sale (provided, however, that such
proceeds constitute Collateral for all purposes under this Agreement). Borrower
agrees that it will not commingle proceeds of Collateral (other than those
described in subclauses (i), (ii) and (iii) above) with any of Borrower's other
funds or property, but will hold such proceeds separate and apart from such
other funds and property and in an express trust for PFG, except as set forth
above. PFG may, in its good faith business judgment, require that all proceeds
of Collateral be deposited by Borrower into a lockbox account, or such other
"blocked account" as PFG may specify, pursuant to a blocked account agreement in
such form as PFG may specify in its good faith business judgment upon the
occurrence of an Event of Default (whether or not noticed by PFG).  Nothing in
this Section limits the restrictions on disposition of Collateral set forth
elsewhere in this Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 


 
Partners for Growth
Loan and Security Agreement       

 
4.3  Insurance.  Borrower shall at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers
previously disclosed to PFG or otherwise reasonably acceptable to PFG, in such
form and amounts as have been previously disclosed to PFG or otherwise as are
customary and in accordance with standard practices for Borrower’s industry and
locations, and Borrower shall provide evidence of such insurance to PFG.  All
such insurance policies shall name PFG as an additional loss payee, and shall
contain a lenders loss payee endorsement in form reasonably acceptable to
PFG.  Upon receipt of the proceeds of any such insurance, PFG shall apply such
proceeds in reduction of the Obligations as PFG shall determine in its good
faith business judgment, except that, provided no Default or Event of Default
has occurred and is continuing, PFG shall release to Borrower insurance proceeds
with respect to Equipment totaling less than $100,000, which shall be utilized
by Borrower for the replacement of the Equipment with respect to which the
insurance proceeds were paid.  PFG may require reasonable assurance that the
insurance proceeds so released will be so used.  If Borrower fails to provide or
pay for any insurance, PFG may, but is not obligated to, obtain the same at
Borrower's expense.  Borrower shall promptly deliver to PFG copies of all
material reports made to insurance companies.
 
4.4  Reports.  Borrower, at its expense, shall provide PFG with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, projections, operating plans and other financial
documentation), as PFG may reasonably specify from time to time in its good
faith business judgment.
 
4.5  Access to Collateral, Books and Records.  At reasonable times, and on two
(2) Business Day’s notice, PFG, or its agents, shall have the right to inspect
the Collateral, and the right to audit and copy Borrower's books and records.
The foregoing inspections and audits shall be at Borrower’s expense and the
charge therefor shall be $750 per person per day (or such higher amount as shall
represent PFG’s then current standard charge for the same), plus reasonable
out-of-pocket expenses; provided, however, if Borrower is in compliance with the
terms and conditions of this Agreement and no prior audit or inspection has
revealed or disclosed material discrepancies, inconsistencies or deficiencies in
Borrower’s reports, books or records (as determined by PFG in its good faith
business judgment), PFG shall conduct only one such inspection and audit per
year at Borrower’s expense and, provided, further, so long as no Default or
Event of Default has occurred and is continuing, the amount of PFG's costs and
expenses of audit and inspection to be at Borrower's expense shall be capped at
$25,000 in each such year. Notwithstanding the foregoing, Borrower shall not be
required to disclose to PFG any document or information (i) where disclosure is
prohibited by applicable law or any agreement binding on Borrower, or (ii) is
subject to attorney-client or similar privilege or constitutes attorney work
product.  If Borrower is withholding any information under the preceding
sentence, it shall so advise PFG in writing, giving PFG a general description of
the nature of the information withheld.
 
4.6  Negative Covenants.  Except as may be permitted in the Schedule, Borrower
shall not, without PFG's prior written consent (which shall be a matter of its
good faith business judgment and shall be conditioned on Borrower then being in
compliance with the terms of this Agreement), do any of the following:  
 
(i) permit or suffer any Change in Control;
 
(ii) acquire any assets, except in the ordinary course of business, or make any
Investments other than Permitted Investments;
 
(iii) enter into any other transaction outside the ordinary course of business;
 
(iv) sell or transfer any Collateral (including without limitation the sale or
transfer of Collateral which is then leased back by Borrower), except for (A)
the sale of finished Inventory in the ordinary course of Borrower's business,
and except for the sale of obsolete or unneeded Equipment in the ordinary course
of business, (B) the making of Permitted Investments, (C) the granting of
Permitted Liens, and (D) the non-exclusive licensing of Intellectual Property in
the ordinary course of business;
 
(v) store any Inventory or other Collateral with any warehouseman or other third
party, unless there is in place a bailee agreement in such form as PFG shall
specify in its good faith business judgment; provided, however, so long as no
Default has occurred and it is in the ordinary course of business, no bailee
agreement shall be required in respect of third parties performing stranding
services for Borrower or holding Inventory Collateral for onward shipment to
Borrower's customers;
 
(vi) sell any Inventory on a sale-or-return, guaranteed sale, consignment, or
other contingent basis;
 
(vii) make any loans of any money or other assets, other than Permitted
Investments;
 
(viii) incur any Indebtedness, other than Permitted Indebtedness;
 
 
-5-

--------------------------------------------------------------------------------

 


 
Partners for Growth
Loan and Security Agreement       

 
(ix) guarantee or otherwise become liable with respect to the obligations of
another party or entity, other than another Borrower;
 
(x) pay or declare any dividends on Borrower's stock (except for dividends
payable solely in stock of Borrower);
 
(xi) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower's stock, except as required in the ordinary course of business and
consistent with past practice in connection with redeeming or purchasing stock
of departing employees, up to a maximum aggregate of $50,000 in any fiscal year;
 
(xii) engage, directly or indirectly, in any business other than the businesses
currently engaged in by Borrower or reasonably related thereto;
 
(xiii) transfer any Collateral (including Cash) by loan *** or to any other
Subsidiary not a Borrower; ***;  
 
(xiv) without at least fifteen (15) days prior written notice to PFG: (1) add
any new offices or business locations, including warehouses (unless such new
offices or business locations contain less than $10,000 in Borrower’s assets or
property), (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization;
 
(xv) liquidate or dissolve or elect to liquidate or dissolve; or
 
(xvi) cause or permit any Dormant Subsidiary to conduct any Non-trivial active
business or own any Non-trivial assets without providing at least thirty (30)
calendar days advance notice to PFG and taking such steps as are necessary or
appropriate in PFG’s business judgment to join any such Dormant Subsidiary to
the Loan Documents as a primary obligor and party; or
 
(xvii) with respect to Agent, issue or authorize the issuance of any preferred
stock; or
 
(xviii) the Board of directors shall resolve to or approve, or Borrower shall
otherwise take any steps to effect, any of the foregoing actions in clauses (i)
through (xviii), inclusive.
 
Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default would occur as a result of such
transaction.
 
4.7  Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against PFG with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to PFG, make available Borrower and
its officers, employees and agents and Borrower's books and records, to the
extent that PFG may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.
 
4.8  Changes.  Borrower agrees to promptly notify PFG in writing of any changes
in the information set forth in the Representations.
 
4.9  Further Assurances.  Borrower agrees, at its expense, on request by PFG, to
execute all documents and take all actions, as PFG, may, in its good faith
business judgment, deem necessary or useful in order to perfect and maintain
PFG's perfected first-priority security interest in the Collateral (subject to
Permitted Liens), and in order to fully consummate the transactions contemplated
by this Agreement. Without limiting the foregoing, upon PFG's request from time
to time, Borrower shall cause such of its Subsidiaries as are not a Borrower
hereunder to become party to the Loan Documents as a Borrower and otherwise take
such steps as are customary to perfect liens in such Subsidiaries' assets,
including execution by Agent (or other appropriate Borrowers or Subsidiaries) of
stock pledge agreements such that Agent's direct and indirect ownership
interests in Subsidiaries are provided as security for the Obligations.
 
4.10  Representations, Warranties and Covenants Relating to Accounts.
 
(a) Qualification. Each Account shall at all times represent an undisputed bona
fide existing and, to Borrower's Knowledge, unconditional obligation of the
Account Debtor created by the sale, delivery, and acceptance of goods or the
rendition of services, or the non-exclusive licensing of Intellectual Property,
in the ordinary course of Borrower's business.
 
(b) Documents and Legal Compliance. All statements made and all unpaid balances
appearing in all invoices, instruments and other documents evidencing the
Accounts are and shall be true and correct in all material respects and all such
invoices, instruments and other documents and all of Borrower's books and
records are and shall be genuine and in all respects what they purport to
be.  All sales and other transactions underlying or giving rise to each Account
shall comply in all material respects with all applicable laws and governmental
rules and regulations.  To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accordance with their terms.
 
*** Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.
 
 
-6-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement       

 
(c) Documents Relating to Accounts. If requested by PFG, Borrower shall furnish
PFG with copies (or, at PFG's request, originals) of all contracts, orders,
invoices, and other similar documents, and all shipping instructions, delivery
receipts, bills of lading, and other evidence of delivery, for any goods the
sale or disposition of which gave rise to such Accounts, and Borrower warrants
the genuineness of all of the foregoing.  Borrower shall also furnish to PFG an
aged accounts receivable trial balance if required in the Schedule.  In
addition, Borrower shall deliver to PFG, on its request, the originals of all
instruments, chattel paper, security agreements, guarantees and other documents
and property evidencing or securing any Accounts, in the same form as received,
with all necessary endorsements, and copies of all credit memos.
 
(d) Collection of Accounts.  Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. From and after the occurrence of any Default that is uncured during
applicable cure periods, PFG may, in its good faith business judgment, require
that all proceeds of Collateral be deposited by Borrower into a lockbox account,
or such other "blocked account" as PFG may specify, pursuant to a blocked
account agreement in such form as PFG may specify in its good faith business
judgment.
 
(e) Disputes.  Borrower shall notify PFG promptly of all Non-trivial disputes or
claims relating to Accounts.  Borrower shall not forgive (completely or
partially), compromise or settle any Account for less than payment in full, or
agree to do any of the foregoing, except that Borrower may do so, provided that:
(i) Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, and in arm’s length transactions and if
representing more than $250,000, are reported to PFG on the regular reports
provided to PFG; and (ii) no Default or Event of Default has occurred and is
continuing.  
 
(f) Returns.  Provided no Event of Default has occurred and is continuing, if
any Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and promptly issue a credit memorandum to
the Account Debtor in the appropriate amount.  In the event any attempted return
occurs after the occurrence and during the continuance of any Event of Default,
Borrower shall hold the returned Inventory in trust for PFG, and immediately
notify PFG of the return of the Inventory.  
 
(g) Verification.  PFG may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or PFG or such other name as PFG may choose. So long as no Default has
occurred and is continuing, PFG will use good faith efforts to provide Borrower
with advance notice of any such verification and to conduct such verification(s)
in such a manner as to minimize Account Debtor concerns in connection with such
contact.
 
5.  TERM.
 
5.1  Maturity Date.  This Agreement shall continue in effect until the maturity
date set forth on the Schedule (the "Maturity Date”), subject to Sections 5.2,
5.3 and 5.4, below.
 
5.2  Early Termination.  This Agreement may be terminated prior to the Maturity
Date as follows:  (i) if expressly permitted in the Schedule, by Borrower,
effective three Business Days after written notice of termination is given to
PFG; or (ii) by PFG at any time after the occurrence and during the continuance
of an Event of Default, without notice, effective immediately.  If this
Agreement is prepaid in whole or in part or terminated by Borrower (to the
extent permitted in the Schedule) or by PFG under this Section 5.2, Borrower
shall pay to PFG the prepayment fee in the amount set forth in the Schedule. Any
prepayment fee shall be due and payable upon each prepayment and if the Loan is
prepaid in full, on the effective date of termination and thereafter shall bear
interest at a rate equal to the highest rate applicable to any of the
Obligations.
 
5.3  Payment of Obligations.  On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable. Notwithstanding
any termination of this Agreement, all of PFG's security interests in all of the
Collateral and all of the terms and provisions of this Agreement shall continue
in full force and effect until all Obligations have been paid and performed in
full; provided that PFG may, in its sole discretion, refuse to make any further
Loans after termination.  No termination shall in any way affect or impair any
right or remedy of PFG, nor shall any such termination relieve Borrower of any
Obligation to PFG, until all of the Obligations have been paid and performed in
full.  Upon payment and performance in full of all the Obligations and
termination of this Agreement, PFG shall promptly terminate its financing
statements with respect to the Borrower and deliver to Borrower such other
documents as may be required to fully terminate PFG's security interests.
 
 
-7-

--------------------------------------------------------------------------------

 


 
Partners for Growth
Loan and Security Agreement       

 
5.4  Survival of Certain Obligations. Without limiting the survival of
obligations addressed otherwise in this Agreement and notwithstanding any other
provision of this Agreement, the obligations of Borrower under Sections 4.7,
8.8, 8.9 and 8.15 shall survive the termination of this Agreement.
 
6.  EVENTS OF DEFAULT AND REMEDIES.
 
6.1  Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
PFG immediate written notice thereof:
 
(a) Any warranty, representation, statement, report or certificate made or
delivered to PFG by Borrower or any of Borrower's officers, employees or agents,
now or in the future, shall be untrue or misleading in a material respect when
made or deemed to be made; or
 
(b) Borrower shall fail to pay any Loan or any interest thereon or any other
monetary Obligation within three (3) Business Days after the date due; or
 
(c) Borrower (i) shall fail to comply with any of the financial covenants set
forth in the Schedule, or (ii) shall breach any of the provisions of Section 4.6
hereof, or (iii) shall fail to perform any other non-monetary Obligation which
by its nature cannot be cured, or (iv) shall fail to permit PFG to conduct an
inspection or audit as provided in Section 4.5 hereof or (v) shall fail to
provide PFG with a Report under Section 6 of the Schedule within three (3)
Business Days after the date due; or
 
(d) Borrower shall fail to perform any other non-monetary Obligation, which
failure is not cured within ten (10) Business Days after the later of (i) the
date due and (ii) Borrower's Knowledge of such failure; or
 
(e) any levy, assessment, attachment or seizure is made on all or any part of
the Collateral which is not cured within five (5) Business Days after the
occurrence of the same, or any lien or encumbrance (other than a Permitted Lien)
is made on all or any part of the Collateral which is not cured within 20
calendar days after the occurrence of the same; or
 
(f) any default or event of default occurs under any obligation secured by a
Permitted Lien, which is not cured within any applicable cure period or waived
in writing by the holder of the Permitted Lien; or
 
(g) Borrower breaches any material contract or obligation, which has resulted or
may reasonably be expected to result in a Material Adverse Change; or
 
(h) Dissolution, termination of existence, insolvency or business failure of
Borrower; or appointment of a receiver, trustee or custodian, for all or any
part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding by Borrower under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect, or Borrower shall
generally not pay its debts as they become due, or Borrower shall conceal,
remove or transfer any part of its property, with intent to hinder, delay or
defraud its creditors, or make or suffer any transfer of any of its property
which may be fraudulent under any bankruptcy, fraudulent conveyance or similar
law; or
 
(i) the commencement of any proceeding against Borrower or any guarantor of any
of the Obligations under any reorganization, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, now or in the future in effect, which is not cured by the
dismissal thereof within 60 days after the date commenced; or
 
(j) revocation or termination of, or limitation or denial of liability upon, any
guaranty of the Obligations or any attempt to do any of the foregoing, or
commencement of proceedings by any guarantor of any of the Obligations under any
bankruptcy or insolvency law; or
 
(k) revocation or termination of, or limitation or denial of liability upon, any
pledge of any certificate of deposit, securities or other property or asset of
any kind pledged by any third party to secure any or all of the Obligations, or
any attempt to do any of the foregoing, or commencement of proceedings by or
against any such third party under any bankruptcy or insolvency law; or
 
(l) Borrower makes any payment on account of any indebtedness or obligation
which has been subordinated to the Obligations (other than as permitted in the
applicable subordination agreement), or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits his subordination
agreement without PFG's express written consent in its business discretion; or
 
 
-8-

--------------------------------------------------------------------------------

 


 
Partners for Growth
Loan and Security Agreement       

 
(m) there shall be a change in the record or beneficial ownership of an
aggregate of more than thirty-five percent (35%) of the outstanding shares of
stock of Borrower, in one or more transactions, compared to the ownership of
outstanding shares of stock of Borrower in effect on the date hereof, without
the prior written consent of PFG; or
 
(n) a default or breach shall occur under any other Loan Document, which default
or breach shall be continuing after the later of any applicable expressly
specified cure period or five (5) Business Days; or
 
(o) the Internal Revenue Service shall exercise remedies under the lien
specified in Section 7 - "Permitted Liens", clause (x), or shall otherwise
proceed against any Collateral to collect the tax Indebtedness disclosed in
Exhibit A - "Permitted Indebtedness", or Borrower shall fail to timely pay (as
and when due) any amount due to the Internal Revenue Service pursuant to a
payment plan to discharge such specified tax Indebtedness and lien; or
 
(p) a Material Adverse Change shall occur.
 
PFG may cease making any Loans hereunder during any of the cure periods provided
above, and thereafter if an Event of Default has occurred and is continuing.
 
6.2  Remedies.  Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, PFG, at its option, and without notice or
demand of any kind (all of which are hereby expressly waived by Borrower), may
do any one or more of the following: (a) Cease making Loans or otherwise
extending credit to Borrower under this Agreement or any other Loan Document;
(b) With notice to Agent, accelerate and declare all or any part of the
Obligations to be immediately due, payable, and performable, notwithstanding any
deferred or installment payments allowed by any instrument evidencing or
relating to any Obligation; (c) Take possession of any or all of the Collateral
wherever it may be found, and for that purpose Borrower hereby authorizes PFG
without judicial process to enter onto any of Borrower's premises without
interference to search for, take possession of, keep, store, or remove any of
the Collateral, and remain on the premises or cause a custodian to remain on the
premises in exclusive control thereof, without charge for so long as PFG deems
it necessary, in its good faith business judgment, in order to complete the
enforcement of its rights under this Agreement or any other agreement; provided,
however, that should PFG seek to take possession of any of the Collateral by
court process, Borrower hereby irrevocably waives: (i) any bond and any surety
or security relating thereto required by any statute, court rule or otherwise as
an incident to such possession; (ii) any demand for possession prior to the
commencement of any suit or action to recover possession thereof; and (iii) any
requirement that PFG retain possession of, and not dispose of, any such
Collateral until after trial or final judgment; (d) Require Borrower to assemble
any or all of the Collateral and make it available to PFG at places designated
by PFG which are reasonably convenient to PFG and Borrower, and to remove the
Collateral to such locations as PFG may deem advisable; (e) Complete the
processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, PFG shall have the
right to use Borrower's premises, vehicles, hoists, lifts, cranes, and other
Equipment and all other property without charge; (f) Sell, lease or otherwise
dispose of any of the Collateral, in its condition at the time PFG obtains
possession of it or after further manufacturing, processing or repair, at one or
more public and/or private sales, in lots or in bulk, for cash, exchange or
other property, or on credit, and to adjourn any such sale from time to time
without notice other than oral announcement at the time scheduled for sale.  PFG
shall have the right to conduct such disposition on Borrower's premises without
charge, for such time or times as PFG deems reasonable, or on PFG's premises, or
elsewhere and the Collateral need not be located at the place of
disposition.  PFG may directly or through any affiliated company purchase or
lease any Collateral at any such public disposition, and if permissible under
applicable law, at any private disposition.  Any sale or other disposition of
Collateral shall not relieve Borrower of any liability Borrower may have if any
Collateral is defective as to title or physical condition or otherwise at the
time of sale; (g) Demand payment of, and collect any Accounts and General
Intangibles comprising Collateral and, in connection therewith, Borrower
irrevocably authorizes PFG to endorse or sign Borrower's name on all
collections, receipts, instruments and other documents, to take possession of
and open mail addressed to Borrower and remove therefrom payments made with
respect to any item of the Collateral or proceeds thereof, and, in PFG's good
faith business judgment, to grant extensions of time to pay, compromise claims
and settle Accounts and the like for less than face value; (h) Exercise any and
all rights under any present or future control agreements relating to Deposit
Accounts or Investment Property; and (i) Demand and receive possession of any of
Borrower's federal and state income tax returns and the books and records
utilized in the preparation thereof or referring thereto.  All reasonable
attorneys' fees, expenses, costs, liabilities and obligations incurred by PFG
with respect to the foregoing shall be added to and become part of the
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations.  Without
limiting any of PFG's rights and remedies, from and after the occurrence and
during the continuance of any Event of Default, the interest rate applicable to
the Obligations shall be the Default Rate.
 
 
-9-

--------------------------------------------------------------------------------

 


 
Partners for Growth
Loan and Security Agreement       

 
6.3  Standards for Determining Commercial Reasonableness.  Borrower and PFG
agree that a sale or other disposition (collectively, “sale”) of any Collateral
which complies with the following standards will conclusively be deemed to be
commercially reasonable:  (i) Notice of the sale is given to Borrower at least
ten (10) days prior to the sale, and, in the case of a public sale, notice of
the sale is published at least five days before the sale in a newspaper of
general circulation in the county where the sale is to be conducted; (ii) Notice
of the sale describes the collateral in general, non-specific terms; (iii) The
sale is conducted at a place designated by PFG, with or without the Collateral
being present; (iv) The sale commences at any time between 8:00 a.m. and 6:00
p.m.;  (v) Payment of the purchase price in cash or by cashier’s check or wire
transfer is required; (vi) With respect to any sale of any of the Collateral,
PFG may (but is not obligated to) direct any prospective purchaser to ascertain
directly from Borrower any and all information concerning the same.  PFG shall
be free to employ other methods of noticing and selling the Collateral, in its
discretion, if they are commercially reasonable.
 
6.4  Power of Attorney.  Upon the occurrence and during the continuance of any
Event of Default, without limiting PFG’s other rights and remedies, Borrower
grants to PFG an irrevocable power of attorney coupled with an interest,
authorizing and permitting PFG (acting through any of its employees, attorneys
or agents) at any time, at its option, but without obligation, with or without
notice to Borrower, and at Borrower's expense, to do any or all of the
following, in Borrower's name or otherwise, but PFG agrees that if it exercises
any right hereunder, it will do so in good faith and in a commercially
reasonable manner:  (a) Execute on behalf of Borrower any documents that PFG
may, in its good faith business judgment, deem advisable in order to perfect and
maintain PFG's security interest in the Collateral, or in order to exercise a
right of Borrower or PFG, or in order to fully consummate all the transactions
contemplated under this Agreement, and all other Loan Documents; (b) Execute on
behalf of Borrower, any invoices relating to any Account, any draft against any
Account Debtor and any notice to any Account Debtor, any proof of claim in
bankruptcy, any Notice of Lien, claim of mechanic's, materialman's or other
lien, or assignment or satisfaction of mechanic's, materialman's or other lien;
(c) Take control in any manner of any cash or non-cash items of payment or
proceeds of Collateral; endorse the name of Borrower upon any instruments, or
documents, evidence of payment or Collateral that may come into PFG's
possession; (d) Endorse all checks and other forms of remittances received by
PFG; (e) Pay, contest or settle any lien, charge, encumbrance, security interest
and adverse claim in or to any of the Collateral, or any judgment based thereon,
or otherwise take any action to terminate or discharge the same; (f) Grant
extensions of time to pay, compromise claims and settle Accounts and General
Intangibles for less than face value and execute all releases and other
documents in connection therewith; (g) Pay any sums required on account of
Borrower's taxes or to secure the release of any liens therefor, or both; (h)
Settle and adjust, and give releases of, any insurance claim that relates to any
of the Collateral and obtain payment therefor; (i) Instruct any third party
having custody or control of any books or records belonging to, or relating to,
Borrower to give PFG the same rights of access and other rights with respect
thereto as PFG has under this Agreement; (j) Execute on behalf of Borrower and
file in Borrower’s name such documents and instruments as may be necessary or
appropriate to effect the transfer of Domain Rights, domain names, domain
registry administrative contacts and domain and website hosting services into
the name of PFG or its designees, and (k) Take any action or pay any sum
required of Borrower pursuant to this Agreement and any other Loan
Documents.  Any and all reasonable sums paid and any and all reasonable costs,
expenses, liabilities, obligations and attorneys' fees incurred by PFG with
respect to the foregoing shall be added to and become part of the Obligations,
shall be payable on demand, and shall bear interest at a rate equal to the
highest interest rate applicable to any of the Obligations.  In no event shall
PFG's rights under the foregoing power of attorney or any of PFG's other rights
under this Agreement be deemed to indicate that PFG is in control of the
business, management or properties of Borrower.
 
6.5  Application of Proceeds.  All proceeds realized as the result of any sale
of the Collateral shall be applied by PFG first to the reasonable costs,
expenses, liabilities, obligations and attorneys' fees incurred by PFG in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as PFG shall determine in its sole discretion.  Any surplus shall be paid to
Borrower or other persons legally entitled thereto; Borrower shall remain liable
to PFG for any deficiency.  If, PFG, in its good faith business judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, PFG shall have the
option, exercisable at any time, in its good faith business judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by PFG of the cash
therefor.
 
6.6  Remedies Cumulative.  In addition to the rights and remedies set forth in
this Agreement, PFG shall have all the other rights and remedies accorded a
secured party under the Code and under all other applicable laws, and under any
other instrument or agreement now or in the future entered into between PFG and
Borrower, and all of such rights and remedies are cumulative and none is
exclusive.  Exercise or partial exercise by PFG of one or more of its rights or
remedies shall not be deemed an election, nor bar PFG from subsequent exercise
or partial exercise of any other rights or remedies.  The failure or delay of
PFG to exercise any rights or remedies shall not operate as a waiver thereof,
but all rights and remedies shall continue in full force and effect until all of
the Obligations have been fully paid and performed.
 
7.     DEFINITIONS.  As used in this Agreement, the following terms have the
following meanings:
 
“Account Debtor” means the obligor on an Account.
 
 
-10-

--------------------------------------------------------------------------------

 


 
Partners for Growth
Loan and Security Agreement       

 
“Accounts” means all present and future “accounts” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all accounts receivable and other sums
owing to Borrower.
 
"Accounts Receivable" means amounts due to Borrower from non-Affiliates (except
as specified in clause (v) of the definition of "Eligible Accounts") for goods
furnished and services rendered in the ordinary course of business that qualify
as accounts receivable under GAAP.
 
 “Affiliate” means, with respect to any Person, a relative, partner,
shareholder, director, officer, or employee of such Person, or any parent or
Subsidiary of such Person, or any Person directly or indirectly through any
other Person controlling, controlled by or under common control with such
Person.
 
“Business Day” means a day on which PFG is open for business.
 
“Cash” means unrestricted and unencumbered (except for the liens of PFG) cash or
cash equivalents in deposit accounts or investment accounts for which there is
in effect a deposit account control agreement among Borrower, PFG and the
depositary institution in respect of such accounts, unless the requirement for a
deposit account control agreement has been waived by PFG.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) certificates of deposit issued
maturing no more than one (1) year after issue; and (d) money market funds at
least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
 
 “Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing thirty-five percent (35%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least three-fifths of the directors then
still in office who either were directions at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.
 
“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time.
 
“Collateral” has the meaning set forth in Section 2 above.
 
“Compliance Certificate” means Borrower’s certification of its compliance with
the terms and conditions of this Agreement and such other matters as PFG may
require to be addressed in such certificate, in the form as initially set forth
as Exhibit B hereto, as such form may be amended from time to time upon advance
notice from PFG.
 
“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by PFG or cured within any
applicable cure period.
 
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“Default Rate” means the lesser of eighteen percent (18%) per annum and the
maximum rate of interest that may lawfully be charged to a commercial borrower
under applicable usury laws.
 
"Deferred Revenue" means Revenue that has been realized by Borrower but cannot
be booked under GAAP in the current accounting period.
 
 “Deposit Accounts” means all present and future “deposit accounts” as defined
in the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit.
 
“DeWind Escrow Account(s) ” means those certain deposit accounts under the
dominion of U.S. Bank, NA, as Escrow Agent under that certain Escrow and
Security Agreement dated as of September 4, 2009, from which Claims of DSME are
to be paid during the Escrow Period (as each such term is defined in such Escrow
and Security Agreement).
 
 
-11-

--------------------------------------------------------------------------------

 


 
Partners for Growth
Loan and Security Agreement       

 
“Dormant Subsidiaries” means Composite Technology Corporation’s Subsidiaries
identified as Transmission Technology Corporation, a Nevada corporation, and CTC
Towers & Poles Corporation, a Nevada corporation.
 
“DSME” means Daewoo Shipbuilding & Marine Engineering Co., Ltd.
 
“Eligible Accounts” means Accounts and General Intangibles arising in the
ordinary course of Borrower's business from the sale of goods or the rendition
of services, or the non-exclusive licensing of Intellectual Property.  Without
limiting the fact that the determination of which Accounts are eligible under
this Agreement is a matter of PFG’s good faith business judgment, the following
(the “Minimum Eligibility Requirements”) are the minimum requirements for a
Account to be an Eligible Account:  
 
(i) the Account must not be outstanding for more than 60 days from its invoice
date (the “Eligibility Period”),
 
(ii) the Account must not represent progress billings, or be due under a
fulfillment or requirements contract with the Account Debtor,
 
(iii) the Account must not be subject to any Non-trivial contingencies
(including Accounts arising from sales on consignment, guaranteed sale or other
terms pursuant to which payment by the Account Debtor may be conditional),
 
(iv) the Account must not be owing from an Account Debtor with whom Borrower has
any Non-trivial dispute (whether or not relating to the particular Account),
 
(v) the Account must not be owing from an Affiliate of Borrower, provided that
Accounts from Borrower *** may be considered (subject to satisfaction of the
other Minimum Eligibility Requirements) so long as (a) there is a corresponding
purchase order *** and (b) the maximum dollar amount of such Accounts that may
be considered shall be not more than $5,000,000 in the aggregate at any time,
 
(vi) the Account must not be owing from an Account Debtor which is subject to
any insolvency or bankruptcy proceeding, or whose financial condition is not
acceptable to PFG, or which, fails or goes out of a material portion of its
business,
 
(vii) the Account must not be owing from the United States or any department,
agency or instrumentality thereof (unless there has been compliance, to PFG’s
satisfaction, with the United States Assignment of Claims Act),
 
(viii) the Account must not be owing from an Account Debtor located outside the
United States or Canada (unless pre-approved by PFG in its discretion in
writing, or backed by a letter of credit satisfactory to PFG, or FCIA insured
satisfactory to PFG),
 
(ix) with respect to Borrower ***, in additional to meeting the Minimum
Eligibility Requirements of the other clauses of this definition, each such
Account shall be backed by an irrevocable letter of credit from a top tier
international bank reasonably acceptable to PFG in order to be considered for
eligibility; and
 
(x) the Account must not be owing from an Account Debtor to whom Borrower is or
may be liable for goods purchased from such Account Debtor or otherwise (but, in
such case, the Account will be deemed not eligible only to the extent of any
amounts owed by Borrower to such Account Debtor).
 
If more than 50% of the Accounts owing from an Account Debtor are outstanding
for a period longer than their Eligibility Period (without regard to unapplied
credits) or are otherwise not Eligible Accounts, then all Accounts owing from
that Account Debtor will be deemed ineligible for purposes of this Agreement.
 
 “Equipment” means all present and future “equipment” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.
 
“Event of Default” means any of the events set forth in Section 6.1 of this
Agreement.
 
“GAAP” means generally accepted accounting principles consistently applied.
 
“General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.
 
*** Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.
 
 
-12-

--------------------------------------------------------------------------------

 


 
Partners for Growth
Loan and Security Agreement       

 
“good faith business judgment” means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of PFG’s business judgment.
 
“including” means including (but not limited to).
 
“Indebtedness” means (a) indebtedness for borrowed money or the deferred
purchase price of property or services (other than trade payables arising in the
ordinary course of business), (b) obligations evidenced by bonds, notes,
debentures or other similar instruments, (c) reimbursement obligations in
connection with letters of credit, and (d) capital lease obligations.
 
"Immaterial" means, as viewed by a rational lender in PFG's position with
respect to the Loan and Collateral, an occurrence, event, information or
condition that does not rise to a level of significance that would influence PFG
to take a responsive action or exercise a right under the Loan Documents.
 
“Intellectual Property” means all present and future: (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know-how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) Domain Rights as described in Section 3.14 hereof, (g)
computer software and computer software products; (h) designs and design rights;
(i) technology; (j) all claims for damages by way of past, present and future
infringement of any of the rights included above; and (k) all licenses or other
rights to use any property or rights of a type described above.
 
"Interest Expense" means for any fiscal period, interest expense (whether cash
or non- cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Indebtedness of Borrower.
 
 “Inventory” means all present and future “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.
 
“Investment” means any beneficial ownership interest in any Person (including
any stock, partnership interest or other equity or debt securities issued by any
Person), and any loan, advance or capital contribution to any Person.
 
“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.
 
 “Knowledge” or “best of knowledge” and words of similar import mean either (i)
the actual knowledge of any of Borrower’s officers, including Chief Executive
Officer, President, Chief Information Officer (if any), Chief Technology Officer
(or equivalent), Chief Financial Officer  and Corporate Controller, or
Borrower's Vice Presidents or General Managers supervising a business unit or
division, or any persons succeeding or performing the responsibilities of such
identified positions, or (ii) such knowledge as the persons in such identified
positions would have assuming (A) Borrower policies in accordance with
generally-accepted norms of corporate governance and (B) the actual exercise of
reasonable diligence and prudence by such persons in accordance with such
policies.
 
 “Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between PFG
and Borrower, including, but not limited to those relating to this Agreement,
and all amendments and modifications thereto and replacements therefor.
 
“Material Adverse Change” means any of the following: (i) a material adverse
change in the business, operations, or financial or other condition of the
Borrower, or (ii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iii) a material impairment of the value or
priority of PFG’s security interests in the Collateral.
 
 
-13-

--------------------------------------------------------------------------------

 


 
Partners for Growth
Loan and Security Agreement       

 
"Obligations" means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to PFG, including obligations and covenants intended to survive the
termination of this Agreement, whether evidenced by this Agreement or any note
or other instrument or document, or otherwise, including indebtedness under any
obligation to purchase equity derivatives purchased or otherwise issued to PFG
from time to time, whether arising from an extension of credit, opening of a
letter of credit, banker's acceptance, loan, guaranty, indemnification or
otherwise, whether direct or indirect (including, without limitation, those
acquired by assignment and any participation by PFG in Borrower's debts owing to
others), absolute or contingent, due or to become due, including, without
limitation, all interest, charges, expenses, fees, attorney's fees, expert
witness fees, audit fees, collateral monitoring fees, closing fees, facility
fees, termination fees, minimum interest charges and any other sums chargeable
to Borrower under this Agreement or under any other Loan Documents.
 
"ordinary course of business" means a transaction or other action that is usual
and customary for a Person as demonstrated by such Person's past practice and
that may be taken without approval of a Person's Board of Directors or
stockholders.
 
“Other Property” means the following as defined in the Code in effect on the
date hereof with such additions to such terms as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Representations), “documents”, “instruments”, “promissory notes”, “chattel
paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”, “farm
products” and “money”; and all other goods and personal property of every kind,
tangible and intangible, whether or not governed by the Code.
 
“Payment” means all checks, wire transfers and other items of payment received
by PFG for credit to Borrower’s outstanding Obligations.
 
“Permitted Indebtedness” means:
 
(i) the Loans and other Obligations; and
 
(ii) Indebtedness existing on the date hereof and shown on Exhibit A hereto;
 
(iii) Subordinated Debt;
 
(iv) other Indebtedness secured by Permitted Liens;
 
(v) ordinary course trade payables; and
 
(vi) reimbursement obligations in respect of letters of credit in an aggregate
face amount outstanding not to exceed $300,000 at any time outstanding, which
have been reported to PFG in writing.
 
“Permitted Investments” are:
 
(i) Investments (if any) shown on Exhibit A and existing on the date hereof;
 
(ii) marketable direct obligations issued or unconditionally guaranteed by the
United States or its agency or any State maturing within 1 year from its
acquisition;
 
(iii) commercial paper maturing no more than 1 year after its creation and
having the highest rating from either Standard & Poor's Corporation or Moody's
Investors Service, Inc;
 
(iv) investments by one Borrower in another Borrower, including intercompany
loans made and incurred in the ordinary course of business;
 
(v) ***
 
(vi) bank certificates of deposit issued maturing no more than 1 year after
issue.
 
“Permitted Liens” means the following:
 
(i) purchase money security interests in specific items of Equipment;
 
(ii) leases of specific items of Equipment;
 
(iii) liens for taxes not yet payable;
 
(iv) additional security interests and liens consented to in writing by PFG,
which consent may be withheld in its good faith business judgment. PFG will have
the right to require, as a condition to its consent under this subparagraph
(iv), that the holder of the additional security interest or lien sign an
intercreditor agreement on PFG’s then standard form, acknowledge that the
security interest is subordinate to the security interest in favor of PFG, and
agree not to take any action to enforce its subordinate security interest so
long as any Obligations remain outstanding, and that Borrower agrees that any
uncured default in any obligation secured by the subordinate security interest
shall also constitute an Event of Default under this Agreement;
 
*** Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.
 
 
-14-

--------------------------------------------------------------------------------

 


 
Partners for Growth
Loan and Security Agreement       

 
(v) security interests being terminated substantially concurrently with this
Agreement;
 
(vi) liens of materialmen, mechanics, warehousemen, carriers, or other similar
liens arising in the ordinary course of business and securing obligations which
are not delinquent;
 
(vii) liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by liens of the type described above in clauses (i) or
(ii) above, provided that any extension, renewal or replacement lien is limited
to the property encumbered by the existing lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase;
 
(viii) liens in favor of customs and revenue authorities which secure payment of
customs duties in connection with the importation of goods;
 
(ix) liens of DSME in respect of the DeWind Escrow Account(s);
 
(x) any lien securing the tax Indebtedness disclosed in Exhibit A - "Permitted
Indebtedness", so long as such lien does not secure an amount in excess of
$1,100,000, and so long as Borrower is in compliance, including timely payment,
with the terms of any payment plan or settlement agreement in respect of such
tax Indebtedness;
 
(xi) landlord liens that are expressly permitted by any applicable landlord
consent addressed to PFG; and
 
(xii) statutory, common law or contractual liens of depository institutions or
institutions holding securities accounts (including rights of set-off) securing
only customary charges and fees in connection with such accounts.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.
 
“Representations” means the written Representations and Warranties provided by
Borrower to PFG referred to in the Schedule.
 
"Revenues" means the total amount of money received or deemed received under
GAAP by Borrower for goods sold and services rendered in the ordinary course of
business.
 
“Subordinated Debt” means debt incurred by Borrower subordinated to Borrower’s
debt to PFG (pursuant to a subordination agreement entered into between PFG,
Borrower and the subordinated creditor), on terms acceptable to PFG in its
discretion.
 
“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.
 
“Trivial” and “Non-trivial” mean trivial and non-trivial, respectively, from the
perspective of a reasonable lender in PFG’s position, as determined by PFG in
its good faith business discretion, and “Non-trivial” includes a lesser level of
significance that does the term “material.”
 
Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied.  All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.
 
8.     GENERAL PROVISIONS.
 
8.1  Confidentiality.  PFG agrees to a reasonable degree of care but no less
than the same degree of care that it exercises with respect to its own
proprietary information, to maintain the confidentiality of any and all
proprietary, trade secret or confidential information provided to or received by
PFG from the Borrower, which indicates that it is confidential, including
business plans and forecasts, non-public financial information, confidential or
secret processes, formulae, devices and contractual information, customer lists,
and employee relation matters, provided that PFG may disclose such information
(i) to its officers, directors, employees, attorneys, accountants, affiliates,
participants, prospective participants, assignees and prospective assignees, and
such other Persons to whom PFG shall at any time be required to make such
disclosure in accordance with applicable law or legal process, and (ii) in its
good faith business judgment in connection with the enforcement of its rights or
remedies after an Event of Default, or in connection with any dispute with
Borrower or any other Person relating to Borrower.  The confidentiality
agreement in this Section supersedes any prior confidentiality agreement of PFG
relating to Borrower.
 
8.2  Interest Computation.  In computing interest on the Obligations, all
Payments received after 12:00 Noon, Pacific Time, on any day shall be deemed
received on the next Business Day.

 
-15-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement       

 
8.3 Payments. All Payments may be applied, and in PFG's good faith business
judgment reversed and re-applied, to the Obligations, in such order and manner
as PFG shall determine in its good faith business judgment.
 
8.4  Monthly Accountings.  PFG shall provide Borrower monthly with an account of
advances, charges, expenses and payments made pursuant to this Agreement.  Such
account shall be deemed correct, accurate and binding on Borrower and an account
stated (except for reverses and reapplications of payments made and corrections
of errors discovered by PFG), unless Borrower notifies PFG in writing to the
contrary within 60 days after such account is rendered, describing the nature of
any alleged errors or omissions.
 
8.5  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally, or by reputable private delivery service,
or by regular first-class mail, or certified mail return receipt requested, or
by fax to the most recent fax number a party has for the other party (and if by
fax, sent concurrently by one of the other methods provided herein), or by
electronic mail to the most recent electronic mail address for Borrower provided
for the chief financial officer or financial controller executing the
Representations (and if by electronic mail, with an electronic delivery and/or
read receipt), addressed to PFG or Borrower at the addresses shown in the
heading to this Agreement, in the Representations or at any other address
designated in writing by one party to the other party. All notices shall be
deemed to have been given upon delivery in the case of notices personally
delivered, or at the expiration of one Business Day following delivery to the
private delivery service, or two Business Days following the deposit thereof in
the United States mail, with postage prepaid, or on the first Business Day of
receipt during business hours in the case of notices sent by fax or electronic
mail, as provided herein.
 
8.6  Severability.  Should any provision of this Agreement be held by any court
of competent jurisdiction to be void or unenforceable, such defect shall not
affect the remainder of this Agreement, which shall continue in full force and
effect.
 
8.7  Integration.  This Agreement and such other written agreements, documents
and instruments as may be executed in connection herewith are the final, entire
and complete agreement between Borrower and PFG and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement.  There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.
 
8.8  Waivers; Indemnity.  The failure of PFG at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of PFG later to demand
and receive strict compliance therewith.  Any waiver of any default shall not
waive or affect any other default, whether prior or subsequent, and whether or
not similar.  None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of PFG or
its agents or employees, but only by a specific written waiver signed by an
authorized officer of PFG and delivered to Borrower.  Borrower waives the
benefit of all statutes of limitations relating to any of the Obligations or
this Agreement or any other Loan Document, and Borrower waives demand, protest,
notice of protest and notice of default or dishonor, notice of payment and
nonpayment, release, compromise, settlement, extension or renewal of any
commercial paper, instrument, account, General Intangible, document or guaranty
at any time held by PFG on which Borrower is or may in any way be liable, and
notice of any action taken by PFG, unless expressly required by this Agreement.
Borrower hereby agrees to indemnify PFG and its affiliates, subsidiaries,
parent, directors, officers, employees, agents, and attorneys, and to hold them
harmless from and against any and all claims, debts, liabilities, demands,
obligations, actions, causes of action, penalties, costs and expenses (including
reasonable attorneys' fees), of every kind, which they may sustain or incur
based upon or arising out of any of the Obligations, or any relationship or
agreement between PFG and Borrower, or any other matter, relating to Borrower or
the Obligations; provided that this indemnity shall  not extend to damages
proximately caused by the indemnitee’s own gross negligence or willful
misconduct.  Notwithstanding any provision in this Agreement to the contrary,
the indemnity agreement set forth in this Section shall survive any termination
of this Agreement and shall for all purposes continue in full force and effect.
 
8.9  No Liability for Ordinary Negligence.  Neither PFG, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of PFG, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG, but nothing herein shall relieve PFG from liability
for its own gross negligence or willful misconduct.
 
8.10  Amendment.  The terms and provisions of this Agreement may not be waived
or amended, except in a writing executed by Borrower and a duly authorized
officer of PFG.
 
8.11  Time of Essence.  Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.

 
-16-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement       

 
8.12  Attorneys’ Fees and Costs.  Borrower shall reimburse PFG for all
reasonable attorneys' fees and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by PFG, pursuant to, or in
connection with, or relating to this Agreement (whether or not a lawsuit is
filed), including, but not limited to, any reasonable attorneys' fees and costs
PFG incurs in order to do the following: prepare and negotiate this Agreement
and all present and future documents relating to this Agreement; obtain legal
advice in connection with this Agreement or Borrower; enforce, or seek to
enforce, any of its rights; prosecute actions against, or defend actions by,
Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of the automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; examine, audit, copy, and inspect any of the Collateral or any of
Borrower's books and records; protect, obtain possession of, lease, dispose of,
or otherwise enforce PFG’s security interest in, the Collateral; and otherwise
represent PFG in any litigation relating to Borrower. If either PFG or Borrower
files any lawsuit against the other predicated on a breach of this Agreement,
the prevailing party in such action shall be entitled to recover its reasonable
costs and attorneys' fees, including (but not limited to) reasonable attorneys'
fees and costs incurred in the enforcement of, execution upon or defense of any
order, decree, award or judgment.  All attorneys' fees and costs to which PFG
may be entitled pursuant to this Paragraph shall immediately become part of
Borrower's Obligations, shall be due on demand, and shall bear interest at a
rate equal to the highest interest rate applicable to any of the Obligations.
 
8.13  Benefit of Agreement.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and PFG; provided, however, that
Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of PFG, and any prohibited assignment shall be
void.  No consent by PFG to any assignment shall release Borrower from its
liability for the Obligations.
 
8.14  Joint and Several Liability.  If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the release of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.
 
8.15  Limitation of Actions. Any claim or cause of action by Borrower, on the
one hand, or PFG, on the other hand (each a "party") against another party, its
directors, officers, employees, agents, accountants or attorneys, based upon,
arising from, or relating to this Loan Agreement, or any other Loan Document, or
any other transaction contemplated hereby or thereby or relating hereto or
thereto, or any other matter, cause or thing whatsoever, incurred, done, omitted
or suffered to be done by the other party, its directors, officers, employees,
agents, accountants or attorneys, shall be barred unless asserted by a party by
the commencement of an action or proceeding in a court of competent jurisdiction
by (a) the filing of a complaint within one year after the earlier to occur of
(i) the first act, occurrence or omission upon which such claim or cause of
action, or any part thereof, is based, or (ii) the date this Agreement is
terminated, and (b) the service of a summons and complaint on an officer of such
other party, or on any other person authorized to accept service on behalf of
such other party, within thirty (30) days thereafter.  Each party agrees that
such one-year period is a reasonable and sufficient time to investigate and act
upon any such claim or cause of action.  The one-year period provided herein
shall not be waived, tolled, or extended except by the written consent of PFG
and Agent.  This provision shall survive any termination of this Loan Agreement
or any other Loan Document.
 
8.16  Loan Monitoring.  At reasonable times and upon reasonable advance notice
to Borrower, PFG shall have the right to visit personally with Borrower up to
four times per calendar year at its principal place of business or such other
location as the parties may mutually agree, for the purpose of meeting with
Borrower’s management in order to remain as up-to-date with Borrower’s business
as is practicable and to maintain best practices in terms of lender loan
monitoring and diligence. Reasonable out-of-pocket costs, including travel and
lodging for up to two PFG staff for two of the four visits shall be at
Borrower’s expense and reimbursed in the same manner as other PFG expenses under
this Agreement.
 
8.17  Paragraph Headings; Construction.  Paragraph headings are only used in
this Agreement for convenience.  Borrower and PFG acknowledge that the headings
may not describe completely the subject matter of the applicable paragraph, and
the headings shall not be used in any manner to construe, limit, define or
interpret any term or provision of this Agreement. This Agreement has been fully
reviewed and negotiated between the parties and no uncertainty or ambiguity in
any term or provision of this Agreement shall be construed strictly against PFG
or Borrower under any rule of construction or otherwise.
 
8.18  Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of PFG and Borrower shall
be governed by the laws of the State of California.  As a material part of the
consideration to PFG to enter into this Agreement, Borrower (i) agrees that all
actions and proceedings relating directly or indirectly to this Agreement shall,
at PFG's option, be litigated in courts located within California, and that the
exclusive venue therefor shall be San Francisco County; (ii) consents to the
jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law; and (iii) waives any and all rights Borrower may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding.

 
-17-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement       

 
8.19  Mutual Waiver of Jury Trial. BORROWER AND PFG EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN PFG AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF PFG OR
BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR
ANY OTHER PERSONS AFFILIATED WITH PFG OR BORROWER, IN ALL OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.  WITHOUT INTENDING IN
ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A
TRIAL BY JURY, if the above waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, mutually selected by the parties (or, if they cannot agree,
by the Presiding Judge of the San Francisco County, California Superior Court)
appointed in accordance with Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts), sitting without a jury, in San Francisco
County, California; and the parties hereby submit to the jurisdiction of such
court.  The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of Code of Civil Procedure §§ 638 through 645.1,
inclusive.  The private judge shall have the power, among others, to grant
provisional relief, including without limitation, entering temporary restraining
orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed.  If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the San Francisco County, California
Superior Court for such relief.  The proceeding before the private judge shall
be conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings.  The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings.  The
private judge shall oversee discovery and may enforce all discovery rules and
order applicable to judicial proceedings in the same manner as a trial court
judge.  The parties agree that the selected or appointed private judge shall
have the power to decide all issues in the action or proceeding, whether of fact
or of law, and shall report a statement of decision thereon pursuant to the Code
of Civil Procedure § 644(a).  Nothing in this paragraph shall limit the right of
any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies.  The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.
 
[Signature Page Follows]

 
-18-

--------------------------------------------------------------------------------

 
 

 
    
    

 
Borrower:
   
PFG:
         
COMPOSITE TECHNOLOGY CORPORATION
 
PARTNERS FOR GROWTH II, L.P.
             
By
/s/ Benton H. Wilcoxon  
By
/s/ Lorraine Nield    
CEO
             
Name:
/s/ Lorraine Nield  
By
/s/ Lang Jin          
Secretary or Ass't Secretary
  Title:     Manager, Partners for Growth II, LLC        
Its General Partner
Borrower:
   
Borrower:
             
CTC CABLE CORPORATION
   
CTC RENEWABLES CORPORATION
              
By
/s/ John Brewster      
By
/s/ Benton H. Wilcoxon
   
President
     
President
               
By
/s/ Lang Jin     
By
/s/ Lang Jin    
Secretary or Ass't Secretary
      
Secretary or Ass't Secretary

 
Signature Page to Loan and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
        

 
Partners For Growth
  
Schedule to
 
Loan and Security Agreement


Borrower:
Composite Technology Corporation
Address:
2026 McGaw Avenue, Irvine, CA 92614
   
Borrower:
CTC Cable Corporation
Address:
2026 McGaw Avenue, Irvine, CA 92614
   
Borrower:
CTC Renewables Corporation
Address:
2026 McGaw Avenue, Irvine, CA 92614
   
Date:
April 12, 2010

 
This Schedule forms an integral part of the Loan and Security Agreement between
PARTNERS FOR GROWTH II, L.P. and the above-borrower of even date.

      

 
1.  LOAN (Section 1.1):


  Loan:
The Loan shall consist of a term loan in the amount of $10,000,000 (the “Credit
Limit”), which shall be disbursed in its entirety within one (1) Business Day
from the date the conditions set forth in Section 9 of this Schedule have been
satisfied, waived by PFG or reflected as conditions subsequent in a post-closing
obligations letter in PFG’s customary form. Borrowings under the Loan shall be
deemed to be either Facility A borrowings or Facility B borrowings, as follows,
to be measured on a calendar monthly basis as of the last day of each month:
   
Facility A:
Facility A borrowings are those borrowings that are supported by eighty percent
(80%) of Eligible Accounts.
   
Facility B:
Facility B borrowings are the difference between Facility A borrowings from time
to time and the Credit Limit.  For example only, if Borrower’s Eligible Accounts
as at March 31, 2010 were $5,000,000, then $4,000,000 (80% of Eligible Accounts)
would be deemed to be Facility A borrowings and the balance of $6,000,000 would
be deemed Facility B borrowings. If Borrower’s Eligible Accounts as at April 30,
2010 were $2,000,000, then $1,600,000 (80% of Eligible Accounts) would be deemed
to be Facility A borrowings and the balance of $8,400,000 would be deemed
Facility B borrowings.



 
-1-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Schedule to Loan and Security Agreement       


  Repayment:
Borrower shall pay interest on the outstanding principal balance of the Loan
monthly until the Maturity Date, on which date the entire unpaid principal
balance of the Loan plus any and all accrued and unpaid interest and any other
outstanding monetary obligations shall be paid in full.
   
  Prepayment:
The principal of the Loan may be prepaid at any time, in whole or in part,
provided that, concurrently with the prepayment, the Borrower pays to PFG a
prepayment fee as follows: (i) three percent (3%) of principal repaid during the
first year after the date hereof, and (ii) one and one-half percent (1.5%) of
principal repaid after the first anniversary hereof and before the Maturity
Date.
   

 
2.  INTEREST.


Interest Rate (Section 1.2):



 
The Interest Rate applicable to Facility A borrowings shall be seven and
one-half percent (7.5%) per annum and the Interest Rate applicable to Facility B
borrowings shall be twelve and one-half percent (12.5%).




 
Interest shall be calculated on the basis of a 360-day year and a year of twelve
months of 30 days each for the actual number of days elapsed. Accrued interest
for each month shall be payable monthly, on the first day of each month for
interest accrued during the prior month. To the extent that the timing of the
determination of Eligible Accounts renders the calculation of interest due
impracticable for any month, PFG may separately invoice or credit, as the case
may be, any underpaid or overpaid interest during the following month or at the
next regularly-scheduled interest payment date.
   



3.  FEES (Section 1.3): 


Loan Fee:
$200,000, which will be deducted from net Loan proceeds to Borrower, less any
Loan Fee deposit paid concurrently with execution of the term sheet in respect
of the Loan.
   



 
-2-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Schedule to Loan and Security Agreement       

 
4.  MATURITY DATE
  (Section 5.1):
April 12, 2012.
   



5.  FINANCIAL COVENANTS
  (Section 4.1):
Borrower shall comply with each of the following covenants.  Compliance shall be
determined monthly as of the end of each month, except as otherwise specifically
provided below:
   
Liquidity:
Borrower shall maintain Cash and Cash Equivalents, plus Accounts Receivable of
not less than $7,500,000.  "Accounts Receivable", for purposes of this financial
covenant, may include unbilled Accounts Receivable that are supported by
irrevocable letters of credit, so long as the sole condition to payment under
such letters of credit is the passage of time.
   
Cumulative Operating
 
Income (Losses):
Borrower shall maintain Operating Income (Loss) on a cumulative basis of not
less than ($5,000,000).  For purposes of this covenant: (i)  "Operating Income
(Loss)" means Revenues minus cost of sales and operating expenses, before
deduction of Interest Expense and income taxes and excluding any non-cash
stock-based compensation expense; and (ii) Revenues shall be adjusted (increased
or decreased) by the difference in Deferred Revenue from one monthly reporting
period to the next monthly reporting period. For instance, if deferred Revenue
increased by $1,000,000 in reporting period #2 from reporting period #1, then
Revenues for reporting period #2 would be increased by a corresponding amount
(i.e., $1,000,000), and if in reporting period #3 Deferred Revenue decreased by
$500,000, then Revenues for purposes of calculating Operating Income (Loss)
would be reduced by $500,000.
   



6.  REPORTING.
  (Section 4.4):

 
Unless PFG shall otherwise expressly instruct Borrower at any time and from time
to time regarding PFG's desire at such time to receive any of the reports
specified below, Borrower shall provide PFG with the following:
       
(a)
Monthly accounts receivable agings, aged by invoice date, within twenty (20)
days after the end of each month.
       
(b)
Monthly accounts payable agings, aged by invoice date, and outstanding or held
check registers, if any, within twenty (20) days after the end of each month.



 
-3-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Schedule to Loan and Security Agreement       

 

 
(c)
Monthly deferred revenue schedules, within twenty (20) days after the end of
each month.
       
(d)
Monthly unaudited financial statements, as soon as available, and in any event
within twenty (20) days after the end of each month.
       
(e)
Monthly Compliance Certificates, within twenty (20) days after the end of each
month, signed by the Chief Financial Officer of Borrower, certifying that as of
the end of such month Borrower was in full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing compliance
with the financial covenants set forth in Section 5 of this Schedule this
Agreement and such other information as PFG shall reasonably request, including,
without limitation, a statement that at the end of such month there were no held
checks.
       
(f)
A quarterly information update certificate in the form of an update to the
Representations, within 30 days after the end of each fiscal quarter of
Borrower.
       
(g)
Annual Board-approved operating budgets and forecasts (including income
statements, balance sheets and cash flow statements, by month) for the upcoming
fiscal year of Borrower, as and when available.
     



7.  BORROWER INFORMATION:



 
Borrower represents and warrants that the information set forth in the
Representations and Warranties of the Borrower dated April 12, submitted to PFG
(the “Representations”) is true and correct as of the date hereof.
   



8.  ADDITIONAL PROVISIONS



 
(a)
Deposit Accounts.  Concurrently, Borrower shall cause the banks and other
institutions where its Deposit Accounts are maintained to enter into control
agreements with PFG, in form and substance satisfactory to PFG in its good faith
business judgment and sufficient to perfect PFG’s security interest in said
Deposit Accounts ("Control Agreement").  Said Control Agreements shall, inter
alia, permit PFG, in its discretion, to withdraw from said Deposit Accounts
accrued interest on the Obligations monthly if not paid when due. With respect
to the DeWind Escrow Account(s), Borrower shall (i) provide at least two (2)
Business Days notice of any impending distribution to Borrower or any Affiliate
(including but limited to Stribog, Inc.) from the DeWind Escrow Account(s), and
(ii) shall deposit proceeds of the DeWind Escrow Account(s) only in a Borrower
account for which there is a Control Agreement in effect in favor of
PFG.  Borrower shall not be required to procure control agreements for any
account with an average daily balance during any month of $10,000 or less, but
shall within ten (10) Business Days after any such account exceeds such
threshold.



 
-4-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Schedule to Loan and Security Agreement       

 

 
(b)
Subordination of Inside Debt.  All present and future indebtedness of Borrower
to its officers, directors and shareholders (“Inside Debt”) shall, at all times,
be subordinated to the Obligations pursuant to a subordination agreement on
PFG’s standard form.  Borrower represents and warrants that there is no Inside
Debt presently outstanding, except as set forth in Exhibit A.  Prior to
incurring any Inside Debt in the future, Borrower shall cause the person to whom
such Inside Debt will be owed to execute and deliver to PFG a subordination
agreement on PFG’s standard form.
     

9.  CONDITIONS



 
In addition to any other conditions to the Loan set out in this Agreement, PFG
will not make the Loan until PFG shall have received, in form and substance
satisfactory to PFG, such documents, and completion of such other matters, as
PFG may reasonably deem necessary or appropriate, including that there shall be
no discovery of any facts or circumstances which would, as determined by PFG in
its sole discretion, negatively affect or be reasonably expected to negatively
affect the collectability of the Obligations, PFG’s security interest in
Borrower’s Collateral or the value thereof, including, without limitation:




 
(a)
duly executed original signatures of each Borrower to the Loan Documents to
which Borrower is a party, including this Agreement, a Cross-Corporate
Continuing Guaranty and Security Agreement (together with ancillary Solvency
Certificates), an Intellectual Property Security Agreement and related
Collateral Notices and Agreements;
       
(b)
Borrower’s respective constitutional documents and a good standing certificate
of each Borrower certified by the Secretary of State of the State of Nevada as
of a date no earlier than thirty (30) days prior to the date hereof, together
with a foreign qualification certificate from the State of California for each
Borrower operating in California;



 
-5-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Schedule to Loan and Security Agreement       

 

 
(c)
an Incumbency Certificate and Secretary's Certificate certifying and appending
borrowing resolutions for each Borrower;
       
(d)
account control agreements as required by Section 8(a) of this Schedule, duly
executed by Borrower and each relevant depositary institution;
       
(e)
certified copies, dated as of a recent date, of financing statement searches, as
PFG shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the Loan, will be terminated or released;
       
(f)
the Representations, duly executed by the Agent on behalf of itself and each
Borrower,
       
(g)
a landlord consent executed in favor of PFG by the Borrower’s principal office
lessor in respect of Borrower’s premises in Irvine, California;
       
(h)
a duly executed warrant purchase agreement and warrants in favor of PFG to
purchase 10,000,000 shares of Borrower’s common stock in agreed form (the “PFG
Warrant”);
       
(i)
the insurance policies and/or endorsements required pursuant to Section 4.3;
       
(j)
payment of the Fee specified in Section 3 of this Schedule and PFG’s expenses
incurred in connection with the Loan;
       
(k)
a duly executed Compliance Certificate dated the date hereof;
       
(l)
evidence of the full and indefeasible pay-off of any Indebtedness other than
Permitted Indebtedness, together with the discharge any and all associated
liens; and
       
(m)
to the extent required in order to provide Borrower additional time to satisfy
certain conditions set forth in this Section 9, a post-closing obligations
letter agreement in PFG's customary form.



 
-6-

--------------------------------------------------------------------------------

 
 

   
 
           


Borrower:
   
PFG:
           
COMPOSITE TECHNOLOGY CORPORATION
 
PARTNERS FOR GROWTH II, L.P.
             
By
/s/ Benton H. Wilcoxon  
By
/s/ Lorraine Nield    
CEO
              
Name:
/s/ Lorraine Nield  
By
/s/ Lang Jin          
Secretary or Ass't Secretary
 
Title:  Manager, Partners for Growth II, LLC
       
Its General Partner

Borrower:
   
Borrower:
           
CTC CABLE CORPORATION
   
CTC RENEWABLES CORPORATION
               
By
/s/ John Brewster    
By
/s/ Benton H. Wilcoxon    
President
     
President
               
By
/s/ Lang Jin    
By
/s/ Lang Jin    
Secretary or Ass't Secretary
     
Secretary or Ass't Secretary

 
- Signature Page to Loan and Security Agreement Schedule -


 
-7-

--------------------------------------------------------------------------------

 


Exhibit A to Loan and Security Agreement


Section 7—“Permitted Indebtedness”—Other Existing Permitted Indebtedness:
 
1.         Borrower has not timely paid tax related to employment taxes
attributable to the fiscal years ending 9/30/02 through 9/30/05.  The principal
amount owing to the Internal Revenue Service is approximately $1,000,000.
 
Section 7—“Permitted Investments”—Other Existing Permitted Investments:
 
Section 8 Schedule – “Inside Debt”:


 

--------------------------------------------------------------------------------

 


Exhibit B to Loan and Security Agreement – Compliance Certificate


 

--------------------------------------------------------------------------------

 